DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6422608, Lee et al.
	In regards to claim 15, in Figures 5A-7 and associated paragraphs, Lee et al disclose a bend pipe for supplying a fluid to a fluid machine or discharging the fluid from the fluid machine, the bend pipe comprising: an inlet pipe portion having a linear shape; a bend pipe portion connected to a downstream end of the inlet pipe portion and configured to change a flow direction of the fluid; and an outlet pipe portion having a linear shape connected to a downstream end of the bend pipe portion, wherein, provided that: a line including a pipe axial center line of the inlet pipe portion and an extension line thereof is defined as a line L; a line including a pipe axial line of the outlet pipe portion and an extension line thereof is defined as a line M; and a direction parallel to an intersection line formed by a plane orthogonal to the line M and a plane orthogonal to the line M is defined as a direction I, and when, as seen from the direction I, a side of 
	In regards to claim 16, in Figures 5A-7 and associated paragraphs, Lee et al disclose as seen from the direction I, a maximum value cd of an inclination angle formed by the outer inclined surface with a line parallel to the line M is not smaller than 100.
	In regards to claim 17, in Figures 5A-7 and associated paragraphs, Lee et al disclose a pipe axial center line of the bend pipe portion has a back-side eccentric portion offset from the line M toward the back side.
	In regards to claim 18, in Figures 5A-7 and associated paragraphs, Lee et al disclose a diameter De of the outlet pipe portion and a distance 61 between the line M and a portion of the back-side eccentric portion farthest from the line M toward the back side satisfy 81>0.1De.
	In regards to claim 19, in Figures 5A-7 and associated paragraphs, Lee et al disclose a flow-passage cross sectional area at least in a partial section of the bend pipe portion is greater than a flow-passage cross sectional area Al of the inlet pipe 
	In regards to claim 20, in Figures 5A-7 and associated paragraphs, Lee et al disclose the bend pipe portion includes, at least in a partial section, a cross section on which a gravity center is positioned on an inner side, with respect to the bend direction, of a center of a flow passage width in a direction orthogonal to the direction I.
	In regards to claim 21, in Figures 5A-7 and associated paragraphs, Lee et al disclose the flattened shape is an oval shape (see figure 5E), a rectangular shape, or a rectangular shape with four rounded corners.
Allowable Subject Matter
Claims 22-28 are allowed.
Response to Arguments
Applicant's arguments filed 1/15/2021 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not disclose the bend pipe portion having, at least in a partial section, a flattened shape in which a flow passage width in a direction J orthogonal to the direction I being smaller than a flow passage width in the direction I. The Examiner disagrees. In Figures 5A-7, the prior art clearly illustrates the bend pipe portion having, at least in a partial section, a flattened shape in which a flow passage width in a direction J orthogonal to the direction I being smaller than a flow passage width in the direction I, as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080.  The examiner can normally be reached on Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON M DUNWOODY/Primary Examiner, Art Unit 3679